Citation Nr: 0202530	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  01-03 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
dysthymic disorder for a period prior to December 22, 2000.

2.  Entitlement to an increased evaluation for dysthymic 
disorder, currently evaluated as 50 percent disabling, from 
December 22, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to December 
1993.  This appeal arises from a May 2000 rating decision of 
the Department of Veterans Affairs (VA), St. Petersburg, 
Florida, regional office (RO).  This rating decision denied 
entitlement to a rating in excess of 30 percent for a 
dysthymic disorder, and the veteran appealed.  A rating 
decision in February 2001 increased the evaluation for this 
disorder to 50 percent, effective December 22, 2000.


FINDINGS OF FACT

1.  For a period prior to December 2000, as well as 
currently, the veteran's service connected dysthymia has been 
manifested by symptoms causing occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

2.  The medical findings of record do not indicate the 
presence of:  total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.




CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, and not in 
excess thereof, for dysthymic disorder, have been met, for a 
period prior to December 22, 2000, and currently.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.7, Part 4, 
Diagnostic Code 9433 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA may be obligated under the Veterans Claims Assistance Act 
of 2000 (VCAA), [now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), with 
implementing regulations published at 66 Fed. Reg. 45620, 
45630-32 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326], to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate her claim.  The Board finds that this 
obligation was fulfilled with respect to the veteran's claim 
in this case.  The veteran has been provided with the laws 
and regulations pertaining to the rating of her claim.  She 
has been provided with VA examinations, and VA outpatient 
records have been obtained.  There is no indication that any 
relevant evidence has not been obtained. 

Service connection was initially granted for adjustment 
disorder by rating decision of June 1994.  A 10 percent 
evaluation was assigned from December 1993.  The veteran 
filed a claim for an increased evaluation in May 1999.  A May 
2000 rating decision increased the evaluation of the service 
connected neuropsychiatric disorder to 30 percent for 
dysthymic disorder from May 1999.  The veteran expressed 
disagreement with that rating, and a February 2001 rating 
decision increased the evaluation to 50 percent, from 
December 2000.  The veteran contends that she is entitled to 
a higher evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.

The veteran's dysthymic disorder is rated under Diagnostic 
Code 9433.  Under that code section, a 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

A 70 percent evaluation is appropriate where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The current 50 percent evaluation contemplates occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9433 
(2001).

A VA examination was conducted in August 1999.  The veteran 
reported that she was soon to be divorced from her sixth 
husband, whom she indicated had been emotionally and mentally 
abusive to her.  The veteran had worked as a licensed 
practical nurse since 1996, usually on a part-time basis, but 
occasionally full-time.  She reported continued problems with 
anxiety and depression, and stated that she had recently 
missed work several times due to anxiety attacks.  She 
reported problems with appetite, sleep, concentration and 
memory.  She had thought of suicide in the past, but had made 
no serious plan or attempt.  On examination, the veteran was 
neat and well-groomed.  She was alert and oriented times 
three.  She was anxious, nervous and tense during the 
examination; she was constantly rocking herself while she was 
seated and was fidgeting in her seat.  The veteran was verbal 
and coherent, but her thought processes were illogical and 
rambling at times.  She became tearful and emotional when she 
spoke about her problems.  She denied any psychotic symptoms, 
and there was no evidence of delusions or paranoia.  She 
admitted feeling anxious and depressed.  The veteran's affect 
was constricted.  She expressed a sense of frustration and 
helplessness.  Her cognitive functions were diminished, 
especially short term memory and attention span.  Insight and 
judgment were fair, and coping abilities were limited.  The 
impression was dysthymic disorder, chronic, moderate to 
severe, rule out major depressive disorder, mild to moderate 
recurrent; anxiety disorder, not otherwise specified.  The 
Global Assessment of Functioning (GAF) score was 55.

The most recent VA examination was conducted in December 
2000.  The veteran reported that for the past four or five 
months she had been "going downhill."  She no longer had 
motivation to do things.  She did not want to go to school, 
and just stayed home most of the time.  The veteran stated 
that she was also not reporting for her work-study at the VA, 
and had been unable to work as a LPN.  She worked only 
weekends, but even then missed a lot of time because of 
"sick calls."  She had gained 10-12 pounds in the last two 
and one half months.  The veteran stated that she was not 
sleeping well, and felt hopeless.  She did not care whether 
she lived or died, but denied any active thoughts of suicide.  
On examination, the veteran was casually attired and fairly 
groomed.  She was alert and oriented times three.  Mild 
psychomotor retardation was noted.  She appeared sad and 
downcast.  The veteran was not very pleasant or cooperative; 
her behavior was almost flippant and nonchalant.  She 
remained logical.  She admitted feeling angry, upset, and 
miserable.  There was no evidence of acute psychotic 
symptoms.  She denied delusions or paranoia.  She was in 
despair and despondent.  Cognitive functions were within the 
normal range.  Insight, judgment, and coping abilities were 
limited.  The impression was major depressive disorder, 
moderate, recurrent, without psychotic symptoms; dysthymic 
disorder, chronic, moderate to severe, with anxiety symptoms.  
The GAF score was 50 to 52.

A March 2001 VA outpatient record indicated that the veteran 
had left her husband after discovering his drug use.  She 
admitted to suicidal thoughts.  Her mood was depressed, and 
she was sad and crying.  The GAF score was 45.  A subsequent 
treatment note reported a GAF of 40.

In April 2001, the veteran was noted to be seeking a divorce.  
She was currently enrolled in nursing school, but did not 
want to do that anymore.  She was not eating or sleeping 
well.  The veteran stated that she would not harm herself if 
she got something to help her sleep.  The GAF score was 57.

In June 2001, the veteran made a superficial laceration on 
her wrist with a piece of broken mirror.  She denied knowing 
why she did it.  Her daughter was getting married in the city 
where the veteran was raped years ago, and the veteran was 
afraid to attend.  The GAF score was 50.

In July 2001, the veteran reported that the "wedding was 
almost a disaster, it was not organized very well and I had a 
terrible time."  She wanted to stay home and raise her ex-
husband's grandchild.  She was still anxious.  The GAF score 
was 55.

The recent medical evidence has shown GAF scores from 40 to 
57, but mostly in the 41 to 50 range.  Serious symptoms 
indicated by a GAF score between 41 and 50 are shown by 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting or where the individual has no friends and is 
unable to keep a job.  American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 31 
(4th ed. rev., 1994).

The Board finds that the medical evidence with respect to the 
veteran's dysthymic disorder over the last few years shows an 
increase in symptoms that more closely meets the 70 percent 
evaluation.  38 C.F.R. § 4.7 (2001).  The criteria for that 
evaluation include: suicidal ideation, near-continuous panic 
or depression affecting the ability to function 
independently, impaired impulse control, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships, most of which the veteran manifests.  
The VA examinations noted moderate to severe dysthymic 
disorder, and the subsequent outpatient records indicated 
worsening of symptoms and an over-all decrease in the level 
of functioning.

However, the record does not establish total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. Part 4, Code 9411 (2001).  Recent 
examinations have shown no hallucinations or delusions.  She 
was alert and oriented, and there were no hygiene problems 
noted.  There were no problems with the activities of daily 
living, and the veteran was not deemed in persistent danger 
of hurting herself or others.

Accordingly, the Board finds that the record shows that the 
veteran is entitled to an evaluation of 70 percent, but not 
in excess thereof, for dysthymic disorder, both currently and 
for a period prior to December 22, 2000.  38 C.F.R. Part 4, 
Code 9433 (2001).


ORDER

Subject to the law and regulations governing an award of 
veterans' benefits, an evaluation of 70 percent, and not in 
excess thereof, for dysthymic disorder, is granted, for a 
period prior to December 22, 2000, and currently.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

